Mr. Justice Cooke delivered the opinion of the court: Defendants in error recovered a judgment in the municipal court of Chicago against plaintiff in error, the Acme Automatic Printing Company. On motion of defendants in error the Appellate Court for the First District dismissed the appeal of plaintiff in error from that judgment, assigning as the reason for its action that the appeal was not perfected from a final order and was therefore prematurely taken. The judgment of the Appellate Court has been brought up for review by writ of certiorari. It appears from the record that judgment was rendered in the municipal court on September 25, 1914; that on October 23, 1914, plaintiff in error prayed and was allowed an appeal to the Appellate Court and the time was fixed for the filing of a bond and the bill of exceptions; that theretofore a motion by plaintiff in error had been entered to vacate the judgment, and on October 23 the court postponed the consideration of that motion until October 29, and that on November 20 the court again continued the consideration of that motion and also extended the time for filing the appeal bond. It was upon this record that the Appellate Court dismissed the appeal. When plaintiff in error prayed and perfected its appeal it waived and abandoned its motion to vacate the judgment and could not longer rely on it. The appeal removed the ‘ cause to the Appellate Court, and the trial court lost all jurisdiction and had no power thereafter to enter any order on the motion to vacate the judgment. The appeal was perfected from the final order and should not have been dismissed. The judgment of the Appellate Court is reversed and the cause is remanded to that court, with directions to consider the appeal on the merits. Reversed and remanded, with directions.